Citation Nr: 9904563	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-12 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for chronic headaches, 
currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for hypertensive 
vascular disease, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



REMAND

The veteran had active duty from October 1953 to September 
1956, and from May 1960 to July 1981.  These matters come to 
the Board of Veterans' Appeals (Board) from a January 1996 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO), in which the RO denied entitlement to a 
disability rating in excess of 30 percent for chronic 
headaches and a disability rating in excess of 10 percent for 
hypertensive vascular disease.  The veteran has perfected an 
appeal of that decision.

The veteran claimed entitlement to an increased rating for 
the relevant disorders in June 1995, and reported having 
received medical treatment for the disorders from a private 
physician since 1989.  In July 1995 the RO requested the 
medical treatment records from the private physician, and in 
October 1995 the physician provided a brief medical report.  
No treatment records were provided.

Following the certification of the veteran's appeal to the 
Board, the regulations pertaining to the evaluation of 
cardiovascular disabilities were revised, effective January 
12, 1998.  Schedule for Rating Disabilities, the 
Cardiovascular System, 62 Fed. Reg. 65219 (1997) (codified at 
38 C.F.R. Part 4).  Because the veteran's claim for an 
increased rating was filed prior to the effective date of the 
revised criteria, he is entitled to the application of the 
version of the criteria that is more favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The RO has not 
applied the revised criteria in determining whether an 
increased rating is warranted, nor has the veteran been 
provided the revised criteria in a supplemental statement of 
the case.  See Dudnick v. Brown, 10 Vet. App. 79 (1997) (the 
Board should not apply the revised rating criteria in the 
first instance).

Where the veteran claims a service connected disability is 
worse than when previously rated, and the available evidence 
is too old to adequately evaluate the current state of the 
condition, VA must provide a new examination to fulfill its 
duty to assist.  Olson v. Principi, 3 Vet. App. 480, 482 
(1992); Proscelle v. Derwinski, 2 Vet. App. 629 (1992). 

Although the veteran has claimed that his service-connected 
disorders have increased in severity, he was not provided a 
VA medical examination in order to determine the current 
status of the disorders.  The Board notes that the veteran 
resides in Mexico.  Where VA has determined that the veteran 
is not available to participate in a VA examination under 
regular conditions, a remand is required to provide the 
veteran with an opportunity for a fee basis examination, and 
if such an examination is not possible, for the RO to 
document its efforts to provide such an examination.  Bolton 
v. Brown, 8 Vet. App. 185, 191 (1995).

Subsequent to the certification of the veteran's appeal to 
the Board, he submitted additional medical treatment records 
in support of his claims for increased ratings.  He has not 
waived consideration of this evidence by the RO in the first 
instance.  The evidence is, therefore, being submitted to the 
RO for consideration and the issuance of a supplemental 
statement of the case.  38 C.F.R. § 20.1304.

In correspondence received at the Board in December 1998, the 
veteran raised the issues of entitlement to service 
connection for a low back disorder, a left hip replacement, 
and an eye disorder.  These issues have not yet been 
adjudicated by the RO, and are referred to the RO for 
appropriate action.  See Bruce v. West, 
11 Vet. App. 405 (1998) (issues that are raised for the first 
time on appeal should be referred to the RO for appropriate 
action).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a headache 
disorder or hypertension since June 1994.  
After securing any necessary release, the 
RO should obtain copies of such records 
that are not in file.  Actual treatment 
records, rather than treatment summaries, 
should be obtained. 

2.  The veteran should be afforded a VA 
neurological examination, or if a VA 
examination is not feasible, a fee basis 
examination, to determine the severity 
and frequency of his headaches.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
should include any diagnostic tests or 
studies that are deemed necessary for an 
accurate assessment.

The examiner should conduct a thorough 
neurological examination and provide a 
diagnosis for any pathology found.  The 
examiner should also determine whether 
the headache disorder is manifested by 
prostrating attacks and, if so, how 
frequently the prostrating attacks occur.

3.  The veteran should be provided a VA 
medical examination, or if a VA 
examination is not feasible, a fee basis 
examination, in order to determine the 
severity of hypertensive vascular 
disease.  The claims file and a copy of 
this remand should be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary for an accurate assessment.

The examiner should conduct a medical 
examination and determine, based on the 
available medical evidence, the 
predominant diastolic and systolic blood 
pressure reading since June 1994.  The 
examiner should also determine whether 
the veteran requires the continuous use 
of medication to control his 
hypertension.

4.  The veteran should be advised that 
the examinations requested in this remand 
are necessary to evaluate his 
disabilities, and that a failure to 
report for scheduled examinations could 
result in the denial of his claims in 
accordance with 38 C.F.R. § 3.655 (1998).

5.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examinations and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  If the RO is unable to provide 
the veteran with a VA or fee basis 
examination, it should document its 
efforts to provide such an examination.  
See Stegall v. West, 11 Vet. App. 268 
(1998); Bolton v. Brown.

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues of 
increased ratings for a headache disorder 
and hypertensive vascular disease.  In 
determining the appropriate disability 
rating for hypertensive vascular disease, 
the RO should consider the revised rating 
criteria and apply the version of the 
criteria that is more favorable to the 
veteran.  Karnas, 1 Vet. App. at 308.  

If any benefit requested on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, which 
incorporates all of the evidence received 
since the July 1996 statement of the 
case, and be given the opportunity to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -


